
	
		II
		109th CONGRESS
		2d Session
		S. 3940
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2006
			Mr. Smith (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  expand tax incentives that promote affordable education.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Educational Opportunity and
			 Affordability Act of 2006.
		2.Extension and
			 expansion of above-the-line deduction for certain expenses of elementary and
			 secondary school teachers
			(a)In
			 general
				(1)In
			 generalSubparagraph (D) of section 62(a)(2) of the Internal
			 Revenue Code of 1986 (relating to certain expenses of elementary and secondary
			 school teachers) is amended to read as follows:
					
						(D)Certain
				expenses of elementary and secondary school teachers
							(i)In
				generalThe deductions allowed by section 162 which consist of
				expenses, not in excess of $450, paid or incurred by an eligible
				educator—
								(I)in connection
				with books, supplies (other than nonathletic supplies for courses of
				instruction in health or physical education), computer equipment (including
				related software services) and other equipment, and supplementary materials
				used by the eligible educator, and
								(II)for the
				professional development of the eligible educator.
								(ii)Inflation
				adjustmentIn the case of any taxable year beginning after 2006,
				the $450 dollar amount under clause (i) shall be increased by an amount equal
				to—
								(I)such dollar
				amount, multiplied by
								(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2005 for calendar year 1992 in
				subparagraph (B) thereof.
								If any amount
				as adjusted under the preceding sentence is not a multiple of $10, such amount
				shall be rounded to the next lowest multiple of
				$10..
				(b)Eligible
			 educator
				(1)Modification to
			 hours requirementSubparagraph (A) of section 62(d)(1) of the
			 Internal Revenue Code of 1986 (relating to eligible educator) is amended by
			 striking 900 hours and inserting 450
			 hours.
				(2)Inclusion of
			 athletic coaches, trainers, and assistantsSubparagraph (A) of
			 section 62(d)(1) of such Code is amended by striking or aide and
			 inserting aide, or athletic coach, trainer, or assistant.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
			3.Expansion of
			 educational expenses allowed as part of Hope Scholarship Credit
			(a)Credit allowed
			 for first 3 years of postsecondary educationSubparagraph (C) of
			 section 25A(b)(2) of the Internal Revenue Code of 1986 (relating to credit
			 allowed only for first 2 years of postsecondary education) is amended by
			 striking 2 in both the heading and the text and inserting
			 3.
			(b)Qualified
			 tuition and related expenses expanded to include books, supplies, and
			 equipmentParagraph (1) of
			 section
			 25A(f) of the Internal Revenue Code of 1986 (defining qualified
			 tuition and related expenses) is amended by adding at the end the following new
			 subparagraph:
				
					(D)Additional
				expenses allowed for Hope Scholarship CreditFor purposes of the Hope Scholarship
				Credit, such term shall include fees, books, supplies, and equipment required
				for courses of instruction at the eligible educational
				institution.
					.
			(c)Hope Scholarship
			 Credit not reduced by Federal Pell Grants and supplemental educational
			 opportunity grantsSubsection
			 (g) of section 25A of such Code (relating to special rules) is amended by
			 adding at the end the following new paragraph:
				
					(8)Pell and seog
				grantsFor purposes of the
				Hope Scholarship Credit, paragraph (2) shall not apply to amounts paid for an
				individual as a Federal Pell Grant or a Federal supplemental educational
				opportunity grant under subparts 1 and 3, respectively, of part A of title IV
				of the Higher Education Act of 1965
				(20 U.S.C. 1070a and 1070b et seq.,
				respectively).
					.
			(d)Expanded hope
			 expenses not subject to information reporting requirementsSubsection (e) of section 6050S of such
			 Code (relating to definitions) is amended by striking subsection
			 (g)(2) and inserting subsections (f)(1)(D) and
			 (g)(2).
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to expenses paid after December 31, 2006 (in tax years
			 ending after such date), for education furnished in academic periods beginning
			 after such date.
			4.Increased
			 employer provided educational assistance
			(a)In
			 generalParagraph (2) of section 127(a) of the Internal Revenue
			 Code of 1986 (relating to exclusion from gross income) is amended to read as
			 follows:
				
					(2)Maximum
				exclusion
						(A)In
				generalIf, but for this paragraph, this section would exclude
				from gross income more than $8,000 of educational assistance furnished to an
				individual during a calendar year, this section shall apply only to the first
				$8,000 of such assistance so furnished.
						(B)Inflation
				adjustment
							(i)In
				generalIn the case of a calendar year beginning after 2007, the
				$8,000 amount in subparagraph (A) shall be increased by an amount equal
				to—
								(I)such dollar
				amount, multiplied by
								(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year, determined by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
								(ii)RoundingIf
				any amount as adjusted under clause (i) is not a multiple of $100, such amount
				shall be rounded to the next lowest multiple of
				$100.
							.
			(b)Repeal of
			 EGTRRA sunsetSection 901 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to section 411 of such Act.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			5.Increased
			 deduction for student loan interest
			(a)Increase in
			 deduction amount; removal of income capsSubsection (b) section
			 221 of the Internal Revenue Code of 1986 (relating to maximum deduction) is
			 amended to read as follows:
				
					(b)Maximum
				deductionThe deduction allowed by subsection (a) for the taxable
				year shall not exceed
				$3,500.
					.
			(b)Application of
			 EGTRRA sunsetThe amendment made by subsection (a) shall be
			 subject to section 901 of the Economic Growth and Tax Relief Reconciliation Act
			 of 2001 to the same extent and in the same manner as section 412(b) of such
			 Act.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			6.Extension and
			 Expansion of QZABs
			(a)ExtensionSection
			 1397E(e)(1) of the Internal Revenue Code of 1986 (relating to national
			 limitation) is amended by striking and 2005 and inserting
			 2005, 2006, 2007, 2008, 2009, and 2010.
			(b)Expansion of
			 qualified zone academy bonds for public schools in counties with National
			 Forest System lands and rural counties
				(1)In
			 generalSection 1397E(f) of the Internal Revenue Code of 1986
			 (relating to other definitions) is amended by adding at the end the following
			 new paragraph:
					
						(4)Qualified zone
				academy bondThe term qualified zone academy bond
				means any qualified zone academy bond described in subsection (d) and any
				qualified zone academy bond described in subsection
				(j).
						.
				(2)Qualified zone
			 academy bonds for public schools in counties with National Forest System lands
			 and rural countiesSection 1397E of the Internal Revenue Code of
			 1986 (relating to credit for holders of qualified zone academy bonds) is
			 amended by adding at the end the following new subsection:
					
						(j)Qualified zone
				academy bond described in subsection
				(j)For purposes of this
				section—
							(1)In
				generalThe term qualified zone academy bond described in
				subsection (j) means any bond issued as part of an issue if—
								(A)95 percent or
				more of the proceeds of such issue are to be used for a qualified purpose with
				respect to a qualified zone academy,
								(B)the bond is
				issued by a State on behalf of an eligible county within the jurisdiction of
				which such school is located or by such an eligible county,
								(C)the
				issuer—
									(i)designates such
				bond for purposes of this section, and
									(ii)certifies that
				it has the written approval of the eligible county for such bond
				issuance,
									(D)the term of each
				bond which is part of such issue does not exceed the maximum term permitted
				under subsection (d)(3), and
								(E)the issue meets the requirements of
				paragraphs (6), (7), (8), and (9).
								(2)Qualified zone
				academyFor purposes of this subsection, the term qualified
				zone academy means any public school which is located in an eligible
				county and provides education or training below the postsecondary level.
							(3)Eligible
				countyFor purposes of this subsection, the term eligible
				county means any county—
								(A)which received
				payments under the Secure Rural Schools Act for fiscal year 2006, or
								(B)within which
				there is a qualified zone academy with a locale code of 7 or 8, or which is
				otherwise designated as a rural school, as determined by the Secretary of
				Education.
								(4)Qualified
				purposeFor purposes of this subsection, the term
				qualified purpose means, with respect to any qualified zone
				academy, any capital expenditure, employees' salaries, or any other purpose
				described in subsection (d)(5).
							(5)Limitation on
				amount of bonds designated
								(A)National
				limitationThere is a national limitation for qualified zone
				academy bonds described in subsection (j) for each calendar year. Such
				limitation is $400,000,000 for 2006, 2007, 2008, 2009, and 2010, and, except as
				provided in subparagraph (D), zero thereafter.
								(B)Allocation of
				limitationThe national limitation for qualified zone academy
				bonds described in subsection (j) for a calendar year shall be allocated by the
				Secretary among the States with respect to the eligible counties located in
				each such State. Such allocation limitation shall be determined by the
				Secretary and shall be based on—
									(i)the ratio of
				county payments received by a county for such fiscal year under the Secure
				Rural Schools Act bears to the total amount of such payments for all eligible
				counties for such fiscal year, and
									(ii)the population
				of a county.
									The
				limitation amount allocated by a State to an eligible county under this
				subparagraph shall be allocated by the eligible county to qualified zone
				academies within such county.(C)Designation
				subject to limitation amountThe maximum aggregate face amount of
				bonds issued during any calendar year which may be designated under paragraph
				(1) with respect to any qualified zone academy shall not exceed the limitation
				amount allocated to such academy under subparagraph (B) for such calendar
				year.
								(D)Carryover of
				unused limitationIf for any calendar year—
									(i)the limitation
				amount for any eligible county, exceeds
									(ii)the amount of
				bonds issued during such year which are designated under paragraph (1) with
				respect to qualified zone academies within such county,
									the
				limitation amount for such county for the following calendar year shall be
				increased by the amount of such excess. Any carryforward of a limitation amount
				may be carried only to the first 2 years following the unused limitation year.
				For purposes of the preceding sentence, a limitation amount shall be treated as
				used on a first-in first-out basis.(6)Ratable
				principal amortization requiredAn issue shall be treated as
				meeting the requirements of this paragraph if such issue provides for an equal
				amount of principal to be paid by the issuer during each calendar year that the
				issue is outstanding.
							(7)Special rules
				relating to expenditures
								(A)In
				generalAn issue shall be treated as meeting the requirements of
				this paragraph if, as of the date of issuance, the issuer reasonably
				expects—
									(i)at least 95
				percent of the proceeds from the sale of the issue are to be spent for 1 or
				more qualified purposes with respect to qualified zone academies within the
				5-year period beginning on the date of issuance of the qualified zone academy
				bond described in subsection (j),
									(ii)a binding
				commitment with a third party to spend at least 10 percent of the proceeds from
				the sale of the issue will be incurred within the 6-month period beginning on
				the date of issuance of the qualified zone academy bond described in subsection
				(j), and
									(iii)such purposes
				will be completed with due diligence and the proceeds from the sale of the
				issue will be spent with due diligence.
									(B)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in subparagraph (A)(i), the Secretary may extend such
				period if the issuer establishes that the failure to satisfy the 5-year
				requirement is due to reasonable cause and the related purposes will continue
				to proceed with due diligence.
								(C)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 95 percent of the proceeds of such issue are expended by
				the close of the 5-year period beginning on the date of issuance (or if an
				extension has been obtained under subparagraph (B), by the close of the
				extended period), the issuer shall redeem all of the nonqualified bonds within
				90 days after the end of such period. For purposes of this subparagraph, the
				amount of the nonqualified bonds required to be redeemed shall be determined in
				the same manner as under section 142.
								(8)Special Rules
				Relating to ArbitrageAn issue shall be treated as meeting the
				requirements of this paragraph if the issuer satisfies the arbitrage
				requirements of section 148 with respect to proceeds of the issue.
							(9)ReportingIssuers of qualified zone academy bonds
				described in subsection (j) shall submit reports similar to the reports
				required under section 149(e).
							(10)Application of
				special rulesFor purposes of
				this subsection, rules similar to the rules under paragraphs (3) and (4) of
				section 54(i) shall
				apply.
							.
				(3)No limitation
			 on taxpayers eligible for creditSection 1397E(a) of the Internal
			 Revenue Code of 1986 is amended by striking In the case of an eligible
			 taxpayer who holds a qualified academy zone bond and inserting
			 In the case of an eligible taxpayer who holds a qualified academy zone
			 bond described in subsection (d) or any taxpayer who holds a qualified academy
			 zone bond described in subsection (j).
				(4)Conforming
			 amendments
					(A)So much of
			 subsection (d) of section 1397E of the Internal Revenue Code of 1986 as
			 precedes subparagraph (A) of paragraph (1) is amended to read as
			 follows:
						
							(d)Qualified zone
				academy bond described in subsection
				(d)For purposes of this
				section—
								(1)In
				generalThe term qualified zone academy bond described in
				subsection (d)means any bond issued as a part of an issue
				if—
								.
					(B)So much of
			 paragraph (4) of section 1397E(d) of such Code as precedes subparagraph (A) is
			 amended to read as follows:
						
							(4)Qualified zone
				academyFor purposes of this
				subsection—
							.
					(C)Paragraphs (1)
			 and (2) of section 1397E(e) of such Code are each amended by striking
			 national zone academy bond limitation and inserting
			 national limitation for qualified zone academy bonds described in
			 subsection (d).
					(D)Section 1397E(i)
			 of such Code is amended by inserting described in subsection (d)
			 after bond.
					(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2005.
			7.Increased
			 limitation for deduction for higher education expenses
			(a)In
			 generalParagraph (2) of section 222(b) of the Internal Revenue
			 Code of 1986 (relating to applicable dollar limit) is amended by striking
			 subparagraphs (A) and (B) and inserting the following:
				
					(A)In
				generalThe applicable dollar limit shall be equal to—
						(i)in the case of a
				taxpayer whose adjusted gross income for the taxable year does not exceed
				$65,000 (twice such amount in the case of a joint return), $6,000,
						(ii)in the case of a
				taxpayer not described in clause (i) whose adjusted gross income for the
				taxable year does not exceed $80,000 (twice such amount in the case of a joint
				return), $4,000,
						(iii)in the case of
				a taxpayer not described in clause (i) or (ii) whose adjusted gross income for
				the taxable year does not exceed $100,000 (twice such amount in the case of a
				joint return), $2,000, and
						(iv)in the case of
				any other taxpayer, zero.
						(B)Inflation
				adjustment
						(i)Limitation
				amountIn the case of any taxable year beginning after 2006, the
				$6,000 amount in subparagraph (A)(i), the $4,000 amount in subparagraph
				(A)(ii), and the $2,000 amount in subparagraph (A)(iii) shall each be increased
				by an amount equal to—
							(I)such dollar
				amount, multiplied by
							(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2005 for calendar year 1992 in
				subparagraph (B) thereof.
							If any amount
				as adjusted under the preceding sentence is not a multiple of $100, such amount
				shall be rounded to the next lowest multiple of $100.(ii)Income
				thresholdsIn the case of any taxable year beginning after 2006,
				the $65,000 amount in subparagraph (A)(i), the $80,000 amount in subparagraph
				(A)(ii), and the $100,000 amount in subparagraph (A)(iii) shall each be
				increased by an amount equal to—
							(I)such dollar
				amount, multiplied by
							(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2005 for calendar year 1992 in
				subparagraph (B) thereof.
							If any amount
				as adjusted under the preceding sentence is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of
				$1,000..
			(b)Application of
			 EGTRRA sunsetThe amendment made by subsection (a) shall be
			 subject to section 901 of the Economic Growth and Tax Relief Reconciliation Act
			 of 2001 to the same extent and in the same manner as the amendments made by
			 section 431 of such Act.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
			
